DETAILED ACTION

Response to Amendment

	Amendments and response received 08/24/2022 have been entered. Claims 1-14 are currently pending in this application. Claims 1 and 9 have been amended and claims 13 and 14 newly added by this amendment. Amendments and response are addressed hereinbelow.

Claim Objections

Claim 14 is objected to because of the following informalities: Claim 14 line 16 appears to utilize the wrong punctuation and ends the claim with a period with subsequent subject matter which follows. It is assumed that the punctuation mark should be a comma.   Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Toshiro Fujimoro et al (US 20100188700 A1) in view of John E. Adams et al (US 20070234618 A1).

Regarding claim 1, Fujimoro et al discloses a non-transitory computer readable storage medium storing a set of program instructions installed on and executed by a computer provided in a terminal device configured to be connected to a printer (¶ [12]), the set of program instructions comprising: 
performing an operation reception process to receive via an operation interface a print start operation to start printing (¶ [51]) a plurality of print images which is represented by respective ones of a plurality of sets of print data, each of the plurality of print images being to be printed using a different print medium in the printer (Fig. 14 showing plural print jobs (job names) assigned to a printer (job location) and specifying different print media (paper type)), the plurality of sets of print data including a first set of print data and a second set of print data (Fig. 14 indicating “project 12” and “project 9” printed on “Color Printer”), the first set of print data representing a first print image correlated with a first print medium type (Fig. 14 “project 12” assigned “fine” paper type), the second set of print data representing a second print image correlated with a second print medium type (Fig. 14 “project 9” assigned “Coated A”);
performing a first data transmission process to transmit the first set of print data to the printer in response to receiving the print start operation in the operation reception process (¶ [90] wherein the user is able to assign the print job to a printer); and 
performing a second data transmission process to transmit the second set of print data to the printer, the second print image based on the second set of print data being to be printed after the first print image is printed, wherein the second data transmission process is performed before the printer complete printing the first print image (¶ [90] further assigning grouped print jobs to a printer for printing; see also Fig. 14 wherein the “waiting” designation beside individual print jobs indicate the transmission of the job to the assigned printer is performed prior to the printer completing the present job).
Fujimoro et al fails to explicitly disclose a first set of print data representing a first print image correlated with a first print medium type so that the printer can print the image on the first print medium type to create a first label and a second set of print data representing a second print image correlated with a second print medium type so that the printer can print the second image on the second print medium type to create a second label, the second print medium being different form the first print medium, the first label and the second label being overlaid in a thickness direction thereof and bonded to each other to form a composite label.
Adams et al, in the same field of endeavor of printing first and second images on different media types (¶ [25]), teaches a first set of print data representing a first print image correlated with a first print medium type so that the printer can print the image on the first print medium type to create a first label (¶ [27-28]) and a second set of print data representing a second print image correlated with a second print medium type so that the printer can print the second image on the second print medium type to create a second label (¶ [27-28], ¶ [25] where two or more types of paper may be used), the second print medium being different form the first print medium (¶ [25]), the first label and the second label being overlaid in a thickness direction thereof and bonded to each other to form a composite label (¶ [25], ¶ [29-30]; Fig. 4A and ¶ [40]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the invention as disclosed by Fujimoro et al comprising performing an operation reception process to receive via an operation interface a print start operation to start printing a plurality of print images which is represented by respective ones of a plurality of sets of print data, each of the plurality of print images being to be printed using a different print medium in the printer to utilize the teachings of Adams et al which teaches the first set of print data representing a first print image correlated with a first print medium type so that the printer can print the image on the first print medium type to create a first label and a second set of print data representing a second print image correlated with a second print medium type so that the printer can print the second image on the second print medium type to create a second label, the second print medium being different form the first print medium, the first label and the second label being overlaid in a thickness direction thereof and bonded to each other to form a composite label to provide a desired quality label image having printing on both sides.
Regarding claim 5, Fujimoro et al discloses the non-transitory computer readable storage medium according to claim 1, wherein the first data transmission process transmits all the sets of print data including the first set of print data and the second set of print data to the printer before the printer completes printing the first print image (¶ [90]).

Regarding claim 9, Fujimoro et al discloses a printer (Fig. 1 numeral 5) comprising: 
a mount portion in which a print medium is mountable (¶ [32] paper trays); 
a print portion configured to print (¶ [32]) a plurality of print images which is represented by respective ones of a plurality of sets of print data, each of the plurality of print images being to be printed using a different print medium type in the printer, the plurality of sets of print data including a first set of print data and a second set of print data, the first set of print data representing a first print image correlated with a first print medium type so that the print portion can print the first image on the first medium type to create a first label (see rejection of claim 1), the second set of print data representing a second print image correlated with a second print medium type so that the print portion can print the second image on the second medium type to create a second label(see rejection of claim 1), the first label and the second label being overlaid in a thickness direction thereof and bonded to each other to form a composite label (see rejection of claim 1); and 
a controller (¶ [32] “Each printer is equipped with its own central processing unit (CPU)”) configured to perform: 
a first data reception process to receive the first set of print data from a terminal device (see rejection of claim 1); and 
a second data reception process to receive the second set of print data from the terminal device, the second print image based on the second set of print data being to be printed after the first print image is printed, wherein the second data reception process is performed before printing the first print image is completed (see rejection of claim 1).

Allowable Subject Matter

Claims 2-4, 6-8, and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 13 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The examiner found neither prior art in its entirety, nor based on the prior art found any motivation to combine any subsequent art which teaches  performing a storage determination process to determine whether a buffer region provided in the printer is capable of storing the second set of print data; performing a first data transmission process to transmit the first set of print data to the printer in response to receiving the print start operation in the operation reception process; and performing a second data transmission process to transmit the second set of print data to the printer, the second print image based on the second set of print data being to be printed after the first print image is printed, wherein the second data transmission process is performed before the printer complete printing the first print image, wherein in a case that it is determined that the buffer is capable of storing the second set of print data, the second data transmission process transmits the second set of print data before the printer complete printing the first set of print data, wherein in a case that it is determined that the buffer is incapable of storing the second set of print data, the second data transmission process is not performed, wherein the set of program instructions further comprises performing a third data transmission process to transmit the second set of print data to the printer in a case that it is determined that the buffer is incapable of storing the second set of print data, wherein the third data transmission process is performed after the printer complete printing the first set of print data.

Response to Arguments

Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
September 2, 2022